In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-1309
DENISE COLLINS, Individually
and as Personal Representative
of the Estate of Ricky Collins, Deceased,
                                               Plaintiff-Appellant,
                                 v.

CAPTAIN DEBORAH SEEMAN,
SERGEANT JULIE BEETHEM,
CORRECTIONAL OFFICER STEVE SHUCK,
CORRECTIONAL OFFICER SAM BUCALO,
and any other Correctional Officers presently
unknown responsible for Ricky Collins’s
supervision and care, jointly and severally,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 04 C 4493—Charles P. Kocoras, Judge.
                          ____________
 ARGUED DECEMBER 7, 2005—DECIDED SEPTEMBER 11, 2006
                    ____________


 Before EASTERBROOK, MANION, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Ricky Collins committed suicide in
his prison cell at the Sheridan Correctional Center
in Sheridan, Illinois. Approximately fifty-five minutes
2                                                No. 05-1309

before the suicide was discovered, Collins told a correctional
officer that he wanted to see the prison crisis counselor
because he was feeling suicidal. The officer relayed the
request up the chain of command, but as it was passed
along, the information that Collins was feeling suicidal was
apparently dropped and the message was transmitted as a
generic request to see the crisis counselor. In the meantime,
however, the officer returned to Collins’s cell and told him
the counselor had been called and would respond as soon as
she could. Collins told the officer that he was all right and
could wait until the counselor arrived. Correctional officers
checked on Collins twice more in the intervening thirty
minutes and nothing was amiss. At some point before the
next cell check—about twenty minutes after the
last—Collins hanged himself in his cell using a bed sheet.
  Collins’s mother, Denise Collins, for herself and on behalf
of her son’s estate, brought this action under 42 U.S.C. §
1983 against several correctional officers at Sheridan
Correctional alleging that they were deliberately indifferent
to a substantial risk that Collins would take his own life, in
violation of his rights under the Eighth Amendment. The
district court granted summary judgment in favor of the
defendants. We affirm.


                      I. Discussion
  On September 27, 2001, at 5:55 p.m., Collins was in his
cell at the Sheridan Correctional Center, where he was
serving a five-year sentence for an Illinois conviction for
aggravated battery. As Correctional Officer Steven Shuck
made his rounds, he observed Collins staring at the wall
and asked if Collins was feeling well. Collins responded that
he wanted to see the prison crisis counselor. When Shuck
asked why, Collins responded that he was “feeling suicidal.”
The request for the crisis counselor was immediately passed
up the chain of command, first from Officer Shuck to the
No. 05-1309                                                3

control room, where the message was called in to Captain
Deborah Seeman, the Shift Commander. Although Officer
Shuck remembers relaying the information that Collins was
“feeling suicidal,” this part of the message was apparently
left out of the exchange of information once it passed
through the control room; the message transmitted from
this point forward was only that Collins had requested a
meeting with the crisis counselor.
   Captain Seeman instructed the control room officer to
contact Sergeant Julie Beethem, the crisis counselor on
duty at the time. Sergeant Beethem was called, but she was
at that moment in the process of escorting a group of 200
inmates from the gym back to their cells. At 6:10 p.m.,
fifteen minutes after Collins had made the request,
Beethem received the message that Collins had asked to see
her.
  Also at 6:10 p.m., Officer Shuck returned to Collins’s
cell and informed him that Sergeant Beethem had been
called and would be there as soon as she was finished
escorting prisoners. Collins responded that he was all
right and could wait until Beethem arrived. Collins was not
placed on formal suicide watch at this time because prison
policy provided that suicide watches are instituted after the
prisoner has been evaluated by a crisis counselor and the
counselor makes a recommendation to the “crisis team
leader” that the procedure is necessary.
  Between 6:10 and 6:30 p.m., Officer Shuck looked in on
Collins at least one more time and observed nothing
unusual. At approximately 6:25 p.m., Officer Sam Bucalo
returned from his dinner break and relieved Officer Shuck
as the officer responsible for monitoring the cells on Col-
lins’s cellblock. Bucalo was informed that Collins had
requested and was awaiting the arrival of the crisis coun-
selor. At about 6:30 p.m., Officer Bucalo checked on Collins
and observed him sitting in his cell, but did not speak to
him.
4                                                    No. 05-1309

  When Bucalo returned to the control center from this
cell inspection at approximately 6:35 p.m., Captain Seeman
was there and instructed officers to keep an eye on Collins
until the counselor arrived. Fifteen minutes after this
meeting, at 6:50 p.m., Bucalo returned to Collins’s cell and
found him hanging from a bed sheet tied to a ceiling pipe.
At the time Collins’s body was discovered, Sergeant
Beethem was in the health care unit, where she had “just
opened” Collins’s file to prepare for their meeting. Collins
died from hanging, but he also had self-inflicted abrasions
on his left wrist that were apparently made by a piece of
broken glass taken from his own eyeglasses.
  The third amended complaint in this case alleged that
Seeman, Bucalo, Shuck, and Beethem, sued in their
individual capacities, acted with deliberate indifference to a
known risk of suicide, contrary to Collins’s rights under the
Eighth Amendment. The district court entered summary
judgment in favor of the correctional officers. The court first
found that the plaintiff had failed to properly respond to the
defendants’ factual submissions as required by local rule,
thereby rendering the defendants’ factual assertions
uncontested.1 On the merits, the court held that each


1
  Collins attempted to inject additional facts into the case in the
form of unsworn written summaries prepared by investigators
from unsworn statements made by other prisoners housed on
Collins’s cell block at the time of his suicide. These prisoner
interviews were apparently taken in the course of an internal
prison investigation following Collins’s death. The district court
did not consider the content of these statements in its summary
judgment decision, and we conclude that this was proper. The
prisoners’ unsworn statements do not satisfy the requirements
of FED. R. CIV. P. 56(e) that summary judgment materials be
“made upon personal knowledge, [and] shall set forth such facts
as would be admissible in evidence . . . .” Woloszyn v. County of
Lawrence, 396 F.3d 314, 323 (3d Cir. 2005); Haywood v. Lucent
                                                     (continued...)
No. 05-1309                                                      5

defendant had acted in a reasonable manner in response to
Collins’s request to see the counselor, and none had acted
with the deliberate indifference necessary to establish
Eighth Amendment liability pursuant to 42 U.S.C. § 1983.


                        II. Discussion
  Our review of the district court’s decision to grant sum-
mary judgment to the defendants is de novo. Matos ex. rel.
Matos v. O’Sullivan, 335 F.3d 553, 556 (7th Cir. 2003). A §
1983 claim based upon a violation of the Eighth Amend-
ment has both an objective and a subjective element: (1) the
harm that befell the prisoner must be objectively, suffi-
ciently serious and a substantial risk to his or her health or
safety, and (2) the individual defendants were deliberately
indifferent to the substantial risk to the prisoner’s health
and safety. Id. (citing Farmer v. Brennan, 511 U.S. 825, 832
(1994)). In prison suicide cases, the objective element is met
by virtue of the suicide itself, as “[i]t goes without saying
that ‘suicide is a serious harm.’ ” Sanville v. McCaughtry,
266 F.3d 724, 733 (7th Cir. 2001).
  Where the harm at issue is a suicide or attempted suicide,
the second, subjective component of an Eighth Amendment
claim requires a dual showing that the defendant: (1)
subjectively knew the prisoner was at substantial risk of
committing suicide and (2) intentionally disregarded the
risk. Matos, 335 F.3d at 557; see also Estate of Novack ex
rel. Turbin v. County of Wood, 226 F.3d 525, 529 (7th Cir.
2000) (defendant must be aware of the significant likelihood
that an inmate may imminently seek to take his own life



1
  (...continued)
Technologies, Inc., 323 F.3d 524, 533 (7th Cir. 2003) (inadmissible
hearsay cannot be used to overcome a properly supported motion
for summary judgment).
6                                                   No. 05-1309

and must fail to take reasonable steps to prevent the
inmate from performing the act).
   With respect to the first showing, “it is not enough that
there was a danger of which a prison official should have
been aware,” rather, “the official must both be aware of facts
from which the inference could be drawn that a substantial
risk of serious harm exists, and he must also draw the
inference.” Estate of Novack, 226 F.3d at 529 (emphasis
added). In other words, the defendant must be cognizant of
the significant likelihood that an inmate may imminently
seek to take his own life. Id.; Sanville, 266 F.3d at 737
(issue is whether the defendant was subjectively “aware of
the substantial risk that [the deceased prisoner] might take
his own life”). Liability cannot attach where “the defendants
simply were not alerted to the likelihood that [the prisoner]
was a genuine suicide risk.” Boncher ex rel. Boncher v.
Brown County, 272 F.3d 484, 488 (7th Cir. 2001).
  The requirement of subjective awareness of a suicide risk
is dispositive as to defendants Seeman, Bucalo, and
Beethem. With respect to these defendants, the record
is devoid of any evidence from which it could be inferred
that they were alerted to the likelihood that Collins was
at substantial risk for committing suicide. These defendants
were made aware that Collins had requested to see the
crisis counselor, but they were not informed of the reason
for the request. The undisputed facts of record indicate that
inmates often request meetings with crisis counselors for
reasons both serious and mundane, and sometimes make
such requests as a means of manipulating prison staff.
Thus, a request to see a crisis counselor, standing alone, is
not sufficient to put a defendant on notice that an inmate
poses a substantial and imminent risk of suicide.2



2
  The plaintiff points to evidence in Collins’s prison medical
records that he had been consulting with prison psychologists, but
                                                    (continued...)
No. 05-1309                                                        7

  Officer Shuck is in a different position because Collins
specifically told him that he was feeling suicidal. But it
is undisputed that Officer Shuck immediately notified
the control room of Collins’s request to see the crisis
counselor and then returned to Collins’s cell and informed
him that the counselor had been called and would be there
as soon as possible. Collins responded that he would be
all right until the counselor arrived. Accordingly, assum-
ing Shuck had a subjective awareness of an “imminent”
threat to Collins’s safety at 5:50 p.m., that threat had
substantially abated fifteen minutes later when Collins
assured Shuck he would be all right until the counselor
arrived.
  In addition, assuming that Officer Shuck could be said to
have a subjective awareness of a substantial risk of suicide
despite this assurance from Collins, there is no evidence to
support an inference that he was deliberately indifferent to
that risk. Deliberate indifference requires a showing of
“more than mere or gross negligence, but less than the
purposeful or knowing infliction of harm.” Matos, 335 F.3d
at 557; Estate of Novack, 226 F.3d at 529. We have charac-
terized the required showing as “something approaching a
total unconcern for [the prisoner’s] welfare in the face of
serious risks.” Duane v. Lane, 959 F.2d 673, 677 (7th Cir.



2
   (...continued)
this by itself is insufficient; she must also come forward
with evidence that the defendants named in this suit were
aware of the information contained in those records about Col-
lins’s psychological history. See Matos ex. rel. Matos v. O’Sullivan,
335 F.3d 553, 557 (7th Cir. 2003). She has not done so. Further-
more, the records themselves indicate that while Collins reported
feeling “scared, anxious, and depressed,” he specifically denied
having any suicidal impulses. “[N]ot every prisoner who shows
signs of depression or exhibits strange behavior can or should be
put on suicide watch.” Id. at 558.
8                                                 No. 05-1309

1992). To establish deliberate indifference, a plaintiff must
present evidence that an individual defendant intentionally
disregarded the known risk to inmate health or safety.
Matos, 335 F.3d at 557. A defendant with knowledge of a
risk need not “take perfect action or even reasonable
action[,] . . . his action must be reckless before § 1983
liability can be found.” Cavalieri v. Shepard, 321 F.3d 616,
622 (7th Cir. 2003).
  We agree with the district court that there is no evi-
dence from which a jury could infer that Officer Shuck
recklessly or intentionally disregarded a known risk of
suicide. To the contrary, the evidence properly of record
demonstrates that Officer Shuck immediately informed
the control room that Collins had requested the assis-
tance of a crisis counselor and was “feeling suicidal.” Upon
relaying the request, Shuck did not take up other duties
or sit idle, but returned to Collins’s cell and informed
Collins that the counselor had been called and would be
there as soon as possible. Shuck received an assurance from
Collins that he would be all right and could wait until the
counselor arrived. At some point within the next fifteen to
twenty minutes, Officer Shuck returned to Collins’s cell a
third time to make certain that nothing was wrong. At this
point, Officer Bucalo assumed responsibility for monitoring
Collins, and he did so, within ten minutes of Shuck’s last
cell check.
  The deliberate indifference standard imposes a “high
hurdle” for a plaintiff to overcome. Peate v. McCann, 294
F.3d 879, 882 (7th Cir. 2002). Although Collins initially
informed Officer Shuck that he was feeling suicidal, the
undisputed evidence establishes that just a few minutes
later he told the officer he would be all right until the crisis
counselor arrived. After relaying Collins’s request for the
crisis counselor, Shuck continued to monitor Collins until
Officer Bucalo took over. There is nothing in this record to
No. 05-1309                                             9

support an inference that Shuck intentionally disregarded
a known, imminent suicide risk.
                                               AFFIRMED.
A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—9-11-06